Citation Nr: 0002637	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids prior to September 2, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
January 1971 and from August 1974 to December 1988.  

This appeal arose from a November 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, inter alia, denied claims of 
entitlement to service connection for a bilateral knee 
disorder and a bilateral ankle disorder.  Entitlement to 
service connection was granted for hemorrhoids and an initial 
noncompensable evaluation was assigned effective January 1, 
1989.  

In January 1997, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the issues of entitlement to service connection for bilateral 
knee and ankle disorders, and an initial compensable 
evaluation for hemorrhoids to the RO for further development 
and adjudicative actions.  

In January 1998 the RO, in pertinent part, granted 
entitlement to service connection for a bilateral knee 
degenerative arthritis with assignment of a 10 percent 
evaluation.  A notice of disagreement with the above 
determination has not been received with respect to the above 
grant.  That issue is therefore considered to be resolved.  
The RO also granted entitlement to an increased (compensable) 
evaluation of 20 percent for hemorrhoids effective September 
2, 1997.  The denial of service connection for a bilateral 
ankle disorder was continued.  

The case has been returned to the Board for further appellate 
review.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The maximum schedular evaluation for hemorrhoids of 20 
percent was granted, but the increase was not made effective 
back to the date of claim.  Because the veteran has not 
expressed full satisfaction with the award as made, the issue 
remains on appeal and the description of the issue has been 
amended to reflect the benefit deemed sought by the veteran.  
This issue is addressed in the remand portion of this 
decision.  

The Board observes, as is discussed further in the remand, 
that the RO may have reduced the disability evaluation for 
hemorrhoids from 20 percent to 10 percent.  This action was 
proposed by the RO in June 1999, but it is unclear whether 
the reduction was effectuated, and if so, whether the veteran 
filed a notice of disagreement therewith.  In any event, the 
representative at the Board has no information in this 
regard.  

The veteran's claim is for a higher initial evaluation rather 
than an increased rating claim.  This distinction was drawn 
in the case of Fenderson v. West, 12 Vet. App. 119 (1999), in 
which it was held that in appeals from an initial assignment 
of a disability evaluation, ratings may be staged (i.e., 
different ratings may be assigned for different periods of 
time).  The issue on the title page of this decision has been 
amended accordingly.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral ankle disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any evidence of a 
chronic acquired bilateral ankle disorder.  In May 1968 a 
diagnosis of Achilles tendon bursitis was made.  The veteran 
was seen for soreness of the left ankle in November 1970 
without preceding trauma.  The impression was a mild sprain.  
No x-rays were taken.  There was no follow-up in either case 
and subsequent periodic examinations were negative for 
residuals.  

The veteran's lower extremities were normal on a periodic 
flying examination in April 1987, and he did not report any 
problems with his ankles.  He denied arthritis, rheumatism, 
bursitis, bone, joint or other deformity, lameness, foot 
trouble, and swollen or painful joints.  

At the time of the veteran's retirement examination in 
November 1988 the feet and lower extremities were normal.  
The physical profile for his lower extremities was A-1.  He 
reported swollen or painful joints on his history form.  
There was no indication of a chronic disability of either 
ankle.  The examiner noted "Painful joints for 1 year; 
patient runs frequently.  No treatment sought."  

A VA examination was conducted in April 1989.  The veteran 
reported joint pains for five to ten years including pain in 
the ankles.  He reported that he used to jog but could now 
barely walk due to joint pain.  His complaints included ankle 
stiffness and pain.  Examination was negative.  The only 
assessment was arthralgias, with x-rays pending.  X-rays 
showed small bilateral plantar spurs and a small ankle spur.  
No other abnormality was noted.  

Private medical records showed no treatment of the ankles.  

The veteran underwent another VA examination in May 1993 to 
evaluate residuals of cancer.  Examination revealed the lower 
extremities to be unremarkable.  

In October 1997 the veteran underwent a VA orthopedic 
examination.  He reported chronic ankle pain for 15 years.  
The examiner found that the only information contained in his 
military records pertained to Achilles tendon bursitis in 
1968 and an ankle sprain in 1970.  Previous VA examinations 
had been negative.  After examination, the impression was 
that no significant pathology was identified in either ankle.  
X-rays of the ankles were within normal limits except for 
calcaneal and talar bone spurs.  

The examiner commented that conditions reported within 
service medical records were unrelated to his current 
symptomatology.  According to the examiner, the veteran's 
ankle symptoms were probably related to his foot 
biomechanical structure, which was unrelated to his military 
service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(1999). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 




For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
of injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  


The Board's review of the evidentiary record discloses that 
the record lacks competent evidence of a nexus between a 
current disability of the ankles and the veteran's service.  
In fact, there is competent medical evidence that there is no 
relationship between the veteran's current symptoms and 
findings in service.  More specifically, a VA examiner has 
opined in writing that the ankle conditions reported in 
service are not related to his current symptomatology.

The veteran is not entitled to a presumption of service 
connection for arthritis because arthritis is not shown to 
have existed to a compensable degree within one year after 
service.  There is some contention that spurs constitute 
arthritis and therefore part of an overall arthritic disease 
process which cannot be dissociated from the service-
connected bilateral knee degenerative arthritis.  The Board 
notes there is no competent medical evidence of record that 
the spurs shown on radiographic study in fact constitute 
arthritis, and if so, is part of the degenerative process for 
which service connection has been granted.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498.  The 
Board clearly reported earlier that a VA examiner has 
discounted any association between the veteran's currently 
diagnosed spurs and symptomatology in service.  The case 
lacks competent evidence of continuity of symptomatology, 
much less a diagnosis of a chronic disorder for the purpose 
of VA compensation benefits.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of either ankle which 
developed in service or during an applicable presumption 
period.  There does not exist competent medical evidence of a 
relationship between any currently diagnosed ankle disorder 
and ankle symptomatology reported in service.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).

In essence, the veteran's claim is based solely on his lay 
opinion that he has a disorder of the ankles incurred in 
service.  The veteran has not offered any evidence of medical 
training or expertise demonstrating that he has been trained 
in the medical arts thereby rendering him competent to offer 
an opinion as to diagnosis and/or etiology of a disorder.  
His clearly alleging a fact which is beyond his competence to 
do so.  Espiritu, King.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained medical professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King, 5 Vet. App. 19, 21. The 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim for entitlement to service 
connection for a bilateral ankle disorder must be denied as 
not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Furthermore, because the veteran has not submitted a well-
grounded claim of service connection for a bilateral ankle 
disorder, VA is under no obligation to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  

However, the Board is cognizant that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  


Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a bilateral ankle 
disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for an initial evaluation in excess of 20 percent prior to 
September 2, 1997, for hemorrhoids is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of his 
hemorrhoids (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation is well grounded.  King, 5 
Vet. App. 19 (1993).  

In June 1999 the RO proposed to reduce the veteran's 
disability evaluation for hemorrhoids from 20 percent to 10 
percent.  The veteran was informed that this reduction would 
occur in 60 days.  In August 1999 the veteran was informed 
that his appeal was being returned to the Board.  

It is unclear whether the proposed reduction was effectuated.  
The claim for an increase (which is currently on appeal) and 
the question of the propriety of a reduction (which is not 
yet developed for appeal) if accomplished, are inextricably 
intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Clarification is needed as to whether the veteran's 
evaluation has been reduced before the Board can proceed with 
analysis of the claim on appeal.  

As noted above, the veteran's claim is for a higher initial 
evaluation rather than an increased rating claim.  On remand, 
explicit consideration should be given to Fenderson supra, 
and the RO should determine whether any staging of ratings is 
appropriate given the facts of the case.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an initial compensable evaluation for 
hemorrhoids prior to September 2, 1997 pending a remand of 
the case to the RO for further development as follows:  


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  If a reduction has been effectuated, 
the veteran should be given notice and an 
opportunity to submit evidence and 
argument on the propriety of the 
reduction.  

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
If there has not been substantial 
compliance with the directives of this 
remand, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue with consideration 
of all applicable laws and regulations to 
include whether any staging of ratings is 
appropriate pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







